United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2235
                      ___________________________

                                  Lena Lasher

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  Nebraska State Board of Pharmacy, (NE BOP) State of Nebraska, Lincoln,
  Nebraska 68508; Thomas L. Williams, MD, Chief Medical Officer Director,
 Division of Public Health State of Nebraska Department of Health and Human
                      Services Lincoln, Nebraska 68508

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                  Appeal from United States District Court
                   for the District of Nebraska - Lincoln
                               ____________

                         Submitted: January 11, 2019
                           Filed: January 31, 2019
                                [Unpublished]
                               ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Lena Lasher appeals the district court’s1 preservice dismissal of her pro se 42
U.S.C. § 1983 complaint alleging her constitutional rights were violated in a
Nebraska State Board of Pharmacy disciplinary proceeding. Upon de novo review
of the record, we agree with the district court that Lasher’s complaint did not state
any viable claims. See Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per
curiam) (de novo review of 28 U.S.C. § 1915(e)(2)(B) preservice dismissal); Cooper
v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo review of 28
U.S.C. § 1915A preservice dismissal). We also conclude that the district court did
not violate Lasher’s rights by dismissing her complaint preservice or by not sua
sponte granting her leave to amend her complaint. See Christiansen v. Clarke, 147
F.3d 655, 657-59 (8th Cir. 1998) (rejecting argument that § 1915(e)(2)(B)(ii) is
unconstitutional because it authorizes preservice dismissal of indigent prisoners’
claims without leave to amend). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-